           Case 3:21-cv-00103-MMD-CLB Document 52 Filed 07/26/21 Page 1 of 3




 1   Christopher Mixson (NV Bar#10685)
     KEMP JONES, LLP
 2   3800 Howard Hughes Parkway, Suite 1700
     Las Vegas, Nevada 89169
 3   702-385-6000
 4   c.mixson@kempjones.com

 5   Attorney for Plaintiffs
 6   Roger Flynn, (CO Bar#21078) Pro Hac Vice
 7   Jeffrey C. Parsons (CO Bar#30210), Pro Hac Vice
     WESTERN MINING ACTION PROJECT
 8   P.O. Box 349, 440 Main St., #2
     Lyons, CO 80540
 9   (303) 823-5738
10   wmap@igc.org

11   Attorneys for Great Basin Resource Watch, Basin and Range Watch, and Wildlands Defense
12   Talasi B. Brooks (ISB#9712), Pro Hac Vice
13   Western Watersheds Project
     P.O. Box 2863
14   Boise ID 83714
     (208) 336-9077
15   tbrooks@westernwatersheds.org
16
     Attorney for Western Watersheds Project
17
                                UNITED STATES DISTRICT COURT
18                                   DISTRICT OF NEVADA
19
     WESTERN WATERSHEDS PROJECT, et al.,      )             Case No.: 3:21-cv-0103-MMD-CLB
20                                            )
                     Plaintiffs,              )             PLAINTIFFS’ RESPONSE
21                                            )             IN SUPPORT OF RENO-SPARKS
22   v.                                       )             INDIAN COLONY AND ATSA
                                              )             KOODAKUH WYH
23   U.S. DEPARTMENT OF THE INTERIOR, et al., )             NUWU/PEOPLE OF RED
                                              )             MOUNTAIN MOTION TO
24                   Defendants,              )             INTERVENE
25   and                                      )
                                              )
26   LITHIUM NEVADA CORPORATION,              )
                                              )
27                   Intervenor-Defendant.    )
28
           Case 3:21-cv-00103-MMD-CLB Document 52 Filed 07/26/21 Page 2 of 3




 1          Plaintiffs respectfully submit this Response in support of the Reno-Sparks Indian Colony
 2   and Atsa Koodakuh Wyh Nuwu/People of Red Mountain’s Motion to intervene in the above-
 3   captioned matter. Proposed Plaintiff-Intervenors have raised serious issues about the adequacy of
 4
     the National Historic Preservation Act (NHPA) consultation process with Native American tribes
 5
     and groups for the Thacker Pass Project and show that the imminent Historic Properties
 6
     Treatment Plan (HPTP) activities incorporated in the Record of Decision threaten irreparable
 7
     harm to their interests in protecting cultural artifacts and human remains in the Project area. See
 8
     Proposed PI Mot. at 8 (ECF #44-1). These interests are not represented by any party to the
 9
     litigation. Consequently, the Proposed Plaintiff-Intervenors should be granted intervention as of
10
     right. Fed. R. Civ. P. 24(a)(2). Proposed Plaintiff-Intervenors have also shown that permissive
11
     intervention would be appropriate since their claims are centered around the Thacker Pass
12
     Project and thus share common questions of law or fact with the main action. Fed. R. Civ. P.
13
     24(b)(1)(b); see also Paher v. Cegavske, No. 3:20-cv-243-MMD-WGC, 2020 WL 2042365, at
14
15   *3 (D. Nev. Apr. 28, 2020) (granting intervention).

16
17   Respectfully submitted this 26th day of July, 2021.

18   /s/ Talasi Brooks
19   Talasi B. Brooks (ISB #9712), Pro Hac Vice
     Western Watersheds Project
20   P.O. Box 2863
     Boise ID 83701
21   (208)336-9077
     tbrooks@westernwatersheds.org
22
23   Attorney for Plaintiff WWP

24   /s/ Roger Flynn
25   Roger Flynn, (Colo. Bar #21078), Pro Hac Vice
     Jeffrey C. Parsons, (Colo. Bar #30210), Pro Hac Vice
26   WESTERN MINING ACTION PROJECT
     P.O. Box 349, 440 Main St., #2
27   Lyons, CO 80540
     (303) 823-5738
28
     wmap@igc.org




                                                      1
           Case 3:21-cv-00103-MMD-CLB Document 52 Filed 07/26/21 Page 3 of 3




 1
 2   Attorneys for Plaintiffs GBRW, BRW, and WD

 3   /s/ Christopher Mixson
     Christopher Mixson (NV Bar#10685)
 4   KEMP JONES, LLP
 5   3800 Howard Hughes Parkway, Suite 1700
     Las Vegas, Nevada 89169
 6   702-385-6000
     c.mixson@kempjones.com
 7
 8   Attorney for Plaintiffs

 9                                    CERTIFICATE OF SERVICE
10   I, Talasi Brooks, hereby attest that I served the foregoing on all parties via this Court’s ECF
11   system, this 26th day of July, 2021.

12   /s/ Talasi B. Brooks
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      2
